 485307 NLRB No. 72TORRINGTON CO.1305 NLRB 938.2Unless otherwise indicated, all dates are in 1992.3The Board's decision, at 939 fn. 8, states:We find no merit in the Union's statement that, ``The Unitemployee is disqualified from receiving coverage under the non-
Unit plan because he is an employee of Respondent.'' As far as
the record shows, no nonunit employee retained ``coordination
of benefits'' coverage under the Respondent's medical benefits
plan which could cover as a dependent a spouse otherwise cov-
ered by his or her own separate plan; and that is so regardless
of the place of employment of the spouse of the nonunit em-
ployee. For the nonunit employee the absence of coordinated
benefits coverage appears to be universal under the Respond-
ent's nonunit employee medical plans. Accordingly, the unit em-ployees' status as such had no apparent bearing on their exclu-
sion from coordination of benefits coverage under the nonunit
employees' medical benefits plan.The Torrington Company, a subsidiary of the In-gersoll Rand Company and Metal ProductsWorkers Union Local 1645, International
Union, United Automobile, Aerospace and Ag-
ricultural Implement Workers of America,
UAW. Case 34±CA±4566May 11, 1992DECISION AND ORDER DENYING MOTIONBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHOn December 23, 1991, the National Labor Rela-tions Board issued a Decision and Order in the above-
entitled proceeding, finding that the Respondent did
not violate Section 8(a)(5) and (1) of the Act by unilat-
erally adopting a health insurance plan for nonunit em-
ployees that eliminated internal coordination of bene-
fits for their unit spouses.1On February 3, 1992,2theCharging Party Union filed a motion for reconsider-
ation or alternatively to reopen record, contending that
the Board misread the record in reaching its decision
and that the decision is based on a critical factual
error. On February 24, counsel for the General Counsel
filed a response joining the motion, and the Respond-
ent filed an opposition to the motion. Thereafter, on
March 2, the Respondent filed a rejoinder to the Gen-
eral Counsel's response, and the Union filed a reply to
the Respondent's opposition. The Respondent filed a
response to the Union's reply on March 9.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board having duly considered the matter, deniesthe motion for reconsideration or reopening the record
as lacking merit.The Union contends that the Board erroneously re-jected its argument that unit employees were disquali-
fied from receiving dependent coverage under the
nonunit health plan because of their status as employ-
ees of the Respondent, and that contrary to the Board's
assessment, the record establishes that the absence of
coordinated benefits coverage for nonunit employees is
not universal.3Specifically, the Union asserts that therecord makes clear that whereas nonunit employeescould no longer receive reimbursement under the new
plan for the unpaid balance of medical expenses in-
curred by their unit spouses, nonunit employees could
receive reimbursement under the plan for the unpaid
balance of medical expenses incurred by spouses who
worked for other employers. The Union refers to the
reimbursement for the medical expenses of spouses
employed elsewhere as ``external coordination of bene-
fits.''1. Having reexamined the portions of the transcriptand exhibits which the Union contends establish the
existence of external coordination of benefits under the
nonunit health benefits plan, as well as the record asa whole, we find that the record does not establish thispurported fact. The documentary and testimonial evi-
dence presented by the parties refers variously to co-
ordination of benefits, internal coordination of benefits,
spouses both employed by the Respondent, spouses
employed elsewhere, and unemployed spouses by way
of explaining the operation of the previously existing
health plan and the new plan. However, such evidence
does not establish that external coordination of benefits
for nonunit company employees and their spouses em-
ployed elsewhere, to the extent that it may have been
a preexisting component of nonunit employees' health
benefits, survived the company's modification of its
coordination of benefits policy for nonunit employees.
For example, the General Counsel's Exhibit 4 is la-
beled, ``How [Coordination of Benefits] worked pre
1/1/90 with married couple [sic]Ðboth [the Respond-
ent's] employees'' and ``How [Coordination of Bene-
fits] works after the change in Non-Bargaining Unit
Plan (1/1/90).'' The Respondent's Exhibit 1 contains a
section labeled, ``Coordination of Benefits (when hus-
band and wife both work for [the Respondent]).'' Al-
though each exhibit explains the extent of coverage
under the new and previously existing health benefits
plans, neither exhibit indicates the extent of coverage
available under the plans for employees whose spouses
are employed by other employers and covered by
``outside'' health insurance. Additionally, Phyllis
Payne, the director of compensation and benefits for
the Respondent's parent company, testified that the
health benefits plan available to unit and nonunit em-
ployees alike prior to January 1, 1990, paid 80 percent
of a single employee's medical expenses, 80 percent of
a married employee's medical expenses whose spouse
did not work, and 80 percent of an employee's medical
expenses whose spouse worked some place that did not
provide health insurance, and that the extent of cov-
erage did not change with the implementation of the 486DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Tr. 47:17±48:16.new nonunit employees' health plan after that date.4Neither Payne's testimony nor the documents recitedabove indicate, for example, that an employee (nonunitor unit) could ever seek reimbursement of the unpaid
balance of medical expenses incurred by a spouse em-
ployed and insured elsewhere by submitting a depend-
ent claim to the Respondent's insurer. Thus, despite re-
peated references to the coordination of benefits for
spouses both employed by the Respondent and even
references to employees with spouses employed else-
where, the record does not establish the existence of
external coordination of benefits, and it is silent with
respect to how coordination of benefits operated under
the new and old health plans for employees with
spouses employed and insured elsewhere. Accordingly,
we are satisfied that the Board did not misread the
record.2. The Union's contention that external coordinationof benefits existed and that it remained unchanged
under the new nonunit employees' health insurance
plan, even if true, would not be sufficient to alter the
Board's decision in this case. The rationale underpin-
ning the decision is that the Respondent changed the
nonunit employees' plan and not the terms and condi-
tions of employment of unit employees, and that the
impact on the joint finances of nonunit/unit couples is
the result of marital status and not unit status. Con-sequently, whatever anomalies in coverage may existbetween spouses of nonunit employees employed by
the Respondent and those employed elsewhere, they
flow solely from the change in the nonunit employees'
plan and are thus related only to those employees' sta-
tus. Therefore, even if the ``universal'' point in foot-
note 8 could be rebutted by the receipt of additional
evidence, this would not affect the Board's decision.
The Respondent is required to bargain only over
changes in the unit employees' terms and conditions of
employment. With the lawful implementation of the
new plan, nonunit employees lost the right to seek re-
imbursement of the unpaid balance of their spouses'
medical expensesÐbe the spouse a nonunit or a unit
employee. Unit employees retained the right to seek
reimbursement of the unpaid balance of their nonunit
(or unit) spouses' medical expenses. Thus, no change
in unit employees' working conditions occurred which
would have given rise to a bargaining obligation.Accordingly, we find no merit in the Union's con-tention that the Board's decision is based on a critical
factual error. Further, inasmuch as the purported con-
tinued existence of external coordination of benefits
would not require a different result, there is no basis
for reopening the record to adduce pertinent evidence.ORDERThe Charging Party's motion for reconsideration oralternatively to reopen record is denied.